On March 6, 2019, the Court heard oral argument on the application for leave to appeal the August 21, 2017 order of the Court of Appeals. On order of the Court, the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. On remand, the Court of Appeals shall specifically address whether a family relation that arises from a legal adoption, see MCL 710.60(2) ("... After entry of the order of adoption, there is no distinction between the rights and duties of natural progeny and adopted *207persons ...") (1) is effectively a "blood" relation, as that term is used in MCL 750.520b - MCL 750.520e ; or (2) is a relation by "affinity," as that term is used in MCL 750.520b - MCL 750.520e, see Bliss v. Caille Bros. Co. , 149 Mich. 601, 608, 113 N.W. 317 (1907) ; People v. Armstrong , 212 Mich. App. 121, 536 N.W.2d 789 (1995) ; People v. Denmark , 74 Mich. App. 402, 254 N.W.2d 61 (1977).
We do not retain jurisdiction.